Mr. Justice HerNÁNdez,
after making the above statement of facts, delivered the following opinion:
Section 448 of the Code of Criminal Procedure vests the court of original jurisdiction with power to order the prosecution to be dismissed in cases where the information against the defendant has not been filed within sixty days after his detention, or where he has not been brought to trial within one hundred and twenty days after the filing of the information, unless good cause to the contrary is shownand, therefore, such power is discretionary, and in the exercise thereof the interests of justice and the rights of the defendant must be reconciled.
For the reasons above set forth, if the defendant Lizardi believes that he is entitled to have the case dismissed which *353gave rise to ids imprisonment, lie should, for that purpose, have filed the proper motion in the District Court of Huma-cao, citing the section of the Code of Criminal Procedure which he believes favors him, without there being any necessity to apply for a writ of habeas corpus.
Hence the application for a writ of habeas corpiis is not comprised, as alleged, in paragraphs 1 and 2 of section 483 of the Code of Criminal Procedure.
In view of the decision rendered by this Supreme Court on December 7, 1903, in the .appeal taken by the prisoner. Antonio Torres, from the order of the presiding judge of the District Court of Ponce, who denied an application for the discharge of Torres, the release from jail sought by Manuel Lizardi is denied, and he is ordered to continue in the custody of the warden of the San Juan jail.